Opinion filed February 14, 2008 











 








 




Opinion filed February 14, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00006-CV
                                                    __________
 
                               IN THE MATTER OF THE ESTATE OF 
     
JOHN THOMPSON CARTER, DECEASED
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                          Taylor
County, Texas
 
                                                   Trial
Court Cause No.  22,219
 

 
                                              M E
M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss her appeal.  In her motion, she
states that a settlement agreement has been reached.  The motion is granted.  
The
appeal is dismissed.
 
PER CURIAM
 
February 14,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.